DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002).
Regarding claims 1 and 4,  RM Technische teaches a thermally-insulated assembly suitable for use in an electric vehicle battery (paragraphs [00001] and [0014] – e.g. battery encapsulation or compressor housing for a road vehicle or the like; the sound insulation and fire protection of the material, which is substantially the same as the disclosed material, provides some degree of thermal-insulation) comprising a battery encapsulation for the vehicle (paragraph [0014]) and one or more thermal insulators comprising a non-woven fibrous web comprising a plurality of needled, oxidized, polyacrylonitrile fibers (paragraphs [0007], [0009], [0012] and [0017]; Figure 1 (108) (110); this web/mat is up to 100% oxidized polyacrylonitrile fibers – paragraphs [0007]-[0009], [0017] – the fibers are preferably oxidized polyacrylonitrile fibers). Needling of the fibers in RM Technische (paragraphs [0006] and [0012]), as is set forth in the instant specification (paragraphs [0045]-[0047] of the published application), provides the claimed substantially entangled fibers along directions perpendicular to a major surface of the non-woven fibrous web.
RM Technische discloses the basic assembly as set forth above, but does not teach the non-woven fibrous web has a density from 15 kg/m3 to 50 kg/m3.
However, each of Kim et al. (paragraphs [0001], [0030]-[0034], [0045], [0050], and [0054]) and Ogle et al. (paragraphs [0005], [0006], [0054]-[0064], [0093]-[0095], [0122], Table 1) disclose analogous non-woven fibrous webs suitable for use as insulation that are produced from needled and oxidized polyacrylonitrile fibers and wherein the density of the non-woven fibrous webs are within or overlap the claimed range. 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische and either one of Kim et al. or Ogle et al. and to have utilized a non-woven fibrous web comprising a plurality of oxidized polyacrylonitrile fibers and having a density within the claimed range as the non-woven fibrous web of oxidized polyacrylonitrile fibers of RM Technische, as suggested by either one of Kim et al. or Ogle et al., for the purpose, as suggested by the references, of utilizing a material having improved and effective sound absorbing, insulating, and fire protection properties.  RM Technische discloses a general non-woven web of needled and oxidized polyacrylonitrile fibers.  Each of the secondary references provide additional specificity regarding properties (e.g. density) of analogous non-woven web that are effective for use as insulation/sound proofing/fire protection.  One having ordinary skill in the art would have looked to either one of Kim et al. or Ogle et al. to provide additional specificity.   
RM Technische discloses the basic assembly as set forth above, but does not teach the battery case is made from an aluminum or composite material that is surrounded by the insulation. 
However, each of Fukada et al. (Figure 2 (30) – battery; (60) – aluminum battery case; (70) – insulation; paragraphs [0027], [0035] and [0037]) and Hiers (Figure 2 (31); Figure 3; col. 9, lines 1-5; col. 6, lines 45-67 taken with col. 10, lines 31-34) disclose analogous insulated battery assemblies wherein the battery case/housing is made from either aluminum (Fukada et al.) or a composite material (Hiers) that is surrounded by insulation.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische with either one of Fukada et al. or Hiers and to have surrounded with insulation a battery case made from either aluminum or composite material in the assembly of RM Technische, as suggested by either one of Fukada et al. or Hiers, for the purpose, as suggested by the references of insulating an art recognized suitable battery encapsulation/case/housing/module/pack/cover to achieve the desired sound proofing, insulating, and fire protection.  RM Technische generally disclose the material is suitable for insulating a battery in a vehicle.  Each of the secondary references provide additional specificity regarding suitable battery case materials and insulation configurations that one having ordinary skill in the art would have turned to in order to effectively utilize the insulation in a suitable manner.    


As to claim 3, RM Technische suggest the fibers can be solely oxidized polyacrylonitrile fibers (paragraphs [0007]-[0009] and [0017]). Further, each of Kim et al. and Ogle et al. as cited suggest amounts within or that overlap the claimed range.  The reason for combining the references is the same as that set forth above.
As to claims 5 and 6, Ogle et al. teach fiber diameters and lengths that are within or overlap the claimed range (paragraphs [0061]). Further, Kim et al. teach fiber diameters and lengths that are within or overlap the claimed range (paragraphs [0009] and [0010]).  The reason for combining the references is the same as that set forth above. 
As to claims 7 and 16, the combination teaches and suggests the same claimed and disclosed non-woven fibrous web comprising oxidized polyacrylonitrile fibers alone or with an amount of reinforcing materials.  From a technical and rational basis, it follows that the same claimed effects and physical properties would be found in the non-woven fibrous web suggested by the prior art.
As to claim 10, RM Technische suggests the material is suited for battery encapsulation in a vehicle. This is understood to be sufficient to suggest or render prima facie obvious the presence of an electric battery for use in a vehicle as claimed.  Alternatively, Fukada et al. disclose utilizing an electric vehicle battery pack in an insulated case (paragraphs [0003] and [0023]). The reason for combining the references is the same as that set forth above.  
As to claim 12, RM Technische teach a solid thermal barrier, such as a glass mat or foam material adjacent the non-woven fibrous web (paragraphs [0010]-[0013] and [0017]; the glass mat or foam material are solid and intrinsically provide some degree of thermal barrier).
As to claims 14 and 15, Fukada et al. disclose a plurality of protrusions/pipes (54) along the exterior surface of the case for circulating a coolant in the channels (paragraphs [0044]-[0050]).  Also, Hiers discloses protrusions along the exterior surface of the case (Figure 1-3 (12) (14) (33) (61)).  These are understood to provide channels for circulating a coolant, such as air. The reason for combining the references is the same as that set forth above.
 As to claims 17-19, RM Technische suggest the fibers can be solely oxidized polyacrylonitrile fibers (paragraphs [0007]-[0009] and [0017]). As such, the weight ratios as claimed are suggested by RM Technische. Further, each of Kim et al. and Ogle et al. as cited suggest amounts within or that overlap the claimed range.  The reason for combining the references is the same as that set forth above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002), as applied to claims 1, 3-7, 10, 12 and 14-19 above, and further in view of Ogle et al. (US 2006/0040580).
As to claim 2, RM Technische suggest that blends of fibers may be employed (paragraphs [0007]-[0009]), but do not disclose the amount of reinforcing fibers having an outer surface with a melting temperature as claimed. However, Ogle et al. teach the non-woven material includes a blend of oxidized polyacrylonitrile fibers and binder fibers with a melting point within the claimed range and at amounts that are reasonably understood to suggest or be within or that overlap the claimed range in order to achieve desired properties (paragraphs [0021], [0061]-[0065], [0091], [0104], [0107], [0127], [0128[; Table 1; Figure 1).  The reason for combining the references is the same as that set forth above in the rejection of claim 1. It is also noted that Ogle et al. reasonably suggest the amount of each type of fiber is a result effective variable for the non-woven material that would have been readily optimized. Further, for the purposes of clarity, in claim 1, Ogle et al. is used in the alternative with Kim et al. to provide the required density to the non-woven of RM Technische.  In the rejection of claim 2, Ogle et al. is necessarily employed to meet the claimed limitations. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002), as applied to claims 1, 3-7, 10, 12 and 14-19 above, and further in view of either one of Lewarchik et al. (US 2009/0191407) or Dadalas et al. (US 2005/0129845).
As to claim 13, the combination teaches the method set forth above.  RM Technische does not teach coating the non-woven fibrous web with a coating fluid selected from the group consisting of silicones, acrylates, and fluoropolymers whereby the non-woven fibrous web has an emissivity of less than 0.5 as claimed.
However, each of Lewarchik et al. (Abstract; paragraphs [0003] and [0023]) and Dadalas et al. (Abstract; paragraphs [0002], [0003], [0030] and [0050]) teach analogous methods wherein the material is coated with a material as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische and either one of Lewarchik et al. or Dadalas et al. and to have coated the non-woven of RM Technische as claimed and as suggested by either of the secondary references, for the purpose, as suggested by either of Lewarchik et al. or Dadalas et al., of facilitating temperature control within the space where the web/liner is utilized. The combination suggests performing the same claimed steps with the same claimed materials in the same claimed manner.  It follows that the same claimed results would be realized by the practice of the combined method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002), as applied to claims 1, 3-7, 10, 12 and 14-19 above, and further in view of either one of Kim et al. (EP 2918450) or McCullough et al. (WO88/02695).
As to claim 9, the combination teaches the assembly set forth above.  RM Technische does not explicitly teach the oxidized polyacrylonitrile fibers have a crimped configuration. Kim et al. teach crimped fibers (paragraph [0009]) and McCullough et al. teach an analogous non-woven material wherein the polyacrylonitrile fibers are crimped (page 9, lines 2-10; page 10, lines 11-14).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching or RM Technische and either one of Kim et al. or McCullough et al. and to have utilized crimped oxidized polyacrylonitrile fibers in the non-woven of RM Technische, as suggested by either one of Kim et al. or McCullough et al., for the purpose, as suggested by Kim et al. of using a fiber configuration effective for use as an insulating material, or for the purpose, as suggested by McCullough or providing improved resilience to the non-woven material.    

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002), as applied to claims 1, 3-7, 10, 12 and 14-19 above, and further in view of Iwamoto et al. (US 2011/0159341). Note: this is an alternative rejection of claim 12.
As to claim 11, the combination teaches the assembly set forth above.  RM Technische does not teach a thermal insulator disposed between the battery pack and the case. However, Iwamoto et al. teach an analogous assembly (paragraph [0119]) wherein an insulator is disposed between the battery pack and the case (Abstract; Figures 1 and 2 (2) (11) (12) (13) (14); paragraphs [0027], [0060], [0062], [0063] and [0064]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische and Iwamoto et al. and to have provided additional layers of the insulation between the electric battery pack and the battery case in the assembly suggested by the combination with RM Technische, as suggested by Iwamoto et al., for the purpose, as suggested by the references of providing additional insulation to the assembly.
As to claims 12 and 13, the combination teaches the assembly set forth above.  RM Technische does not teach a foil layer as a thermal barrier.  However, Iwamoto et al. disclose a foil layer is provided adjacent an analogous layer (paragraphs [0058]), [0068], [0097], [0098]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische and Iwamoto et al. and to have utilized a foil layer in the assembly suggested by the combination with RM Technische, as suggested by Iwamoto et al., for the purpose, as suggested by Iwamoto et al., of further protecting the non-woven material.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over RM Technische (DE 20 2016 101 780) in view of either one of Kim et al. (EP 2918450) or Ogle et al. (US 2006/0040580) and in view of either one of Fukada et al. (US 2019/0140327) or Hiers (US 5,278,002), as applied to claims 1, 3-7, 10, 12 and 14-19, and further in view of either one of Cho et al. (US 2015/0000117) or Nagata (US 2013/0236773). Note: this is an alternative rejection of claims 12 and 13.
As to claims 12 and 13, the combination teaches the assembly RM. Technische does not teach a foil layer as a thermal barrier. However, each of Cho et al. (paragraphs [0009], [0010], [0013] and [0036]) and Nagata (paragraphs [0007], [0012], [0042], [0043], and [0045]) teach analogous assemblies wherein an aluminum foil thermal barrier is provided.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of RM Technische and either one of Cho et al. or Nagata and to have utilized an aluminum foil thermal barrier in the assembly of RM Technische, as suggested by either one of Cho et al. or Nagata, for the purpose, as suggested by the references, of helping the insulating structure maintain its shape (Cho et al. – paragraph [0036]) or providing additional an additional barrier and corrosion resistance (Nagata - paragraphs [0043], and [0045]).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742